Citation Nr: 0609948	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
condition, status post meniscectomy, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, with limitation of motion, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for traumatic 
trochanteric bursitis of the right hip, currently evaluated 
as 10 percent disabling.

4.  Entitlement to service connection for a left knee 
disorder, secondary to the service-connected right knee 
disability.

5.  Entitlement to service connection for a back disorder, 
status-post laminectomy, with degenerative disc changes at 
L5-S1, secondary to the service-connected right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to March 
1982 and from April 1984 to October 1984.  The second period 
of service was under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran 
testified at a Travel Board hearing in February 2006.

In addition, the Board observes that in a September 2002 
rating decision the RO denied the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran did not 
perfect his appeal by filing a notice of disagreement and 
substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2005).  Therefore, this issue is not 
before the Board.

Finally, the Board acknowledges the RO's October 1988 rating 
decision that denied service connection for a back condition 
on the merits.  This decision was final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).  With respect to the present issue before the 
Board of service connection for a back condition claimed by 
the veteran as solely secondary to a service-connected right 
knee disorder, the Board emphasizes that the present 
secondary service connection issue is clearly distinguishable 
from the prior service connection issue before the RO, and 
will therefore be decided on a de novo basis.  Thus, 
application of a new and material evidence analysis with 
respect to the secondary service connection back claim is not 
in order.        

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

First, in his substantive appeal received in April 2004, the 
veteran indicated that he received recent treatment for his 
back condition at the VA Outpatient Clinic (VAOPC) in Daytona 
Beach.  The RO has not obtained these records.  In addition, 
during his February 2006 Board hearing testimony, the veteran 
stated he received treatment at the VAOPC in Viera and at the 
VA Medical Center (VAMC) in Gainesville.  He did not specify 
the exact time frame for his visits.  The most recent VAOPT 
records in the claims folder date from December 2002.  Thus, 
there may be additional outstanding VA records from these 
facilities since December 2002.    

VA's duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  A 
remand is required to secure all medical treatment records 
from December 2002 to the present from the VAOPC in Daytona 
Beach and Viera, and from the VAMC in Gainesville.

The veteran himself is asked to provide any medical 
information regarding the matters on appeal.  
Second, with respect to left knee and back disorders claimed 
as secondary to his service-connected right knee disability, 
the Board finds that a remand is warranted for a VA 
examination and opinion.  

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a). Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service-connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).  

In this regard, in connection with his left knee claim, a 
December 2002 VA outpatient note did indicate that the 
veteran's left knee condition was "more likely than not a 
result of his altered gait caused by his service-connected 
right knee condition."  The exact nature or extent of the 
left knee condition was not discussed.  Significantly, the 
evidence of record is silent regarding any other treatment 
for a left knee condition.  Thus, the exact nature and 
etiology of his alleged left knee condition, if any, remains 
unclear.  

Similarly, with respect to his claim for a back disorder as 
secondary to his right knee, the same December 2002 VA 
outpatient note also diagnosed the veteran with a lumbar 
spine disorder, and related this disorder to his altered gait 
caused by his service-connected right knee disability.  
However, in contrast, an August 2002 VA spine examiner opined 
that the veteran's "degenerative disc disease with 
associated herniated nucleus pulposus . . . and resultant 
surgical intervention are a stand alone entity and 
independent from his service-connected right knee 
condition."  

Based on a review of the record, the Board finds that a 
remand for a new VA examination is necessary to address the 
conflict between the medical opinions of record regarding the 
exact nature and etiology of the veteran's back condition, 
and to also determine the nature and etiology of any left 
knee disorder present.

Third, the veteran seeks an increased rating for his service-
connected right knee condition, status post meniscectomy, 
currently evaluated as 10 percent disabling, i.e., 
"slight," under Diagnostic Code (DC) 5257, other impairment 
of the knee with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2005).  He also seeks a 
rating greater than 10 percent for his right knee arthritic 
condition rated separately under DC 5010, arthritis due to 
trauma.  A disability rated under DC 5010 will be rated as 
degenerative arthritis, DC 5003, based on limitation of 
motion of the affected joint. Id.  Finally, the veteran seeks 
an increased rating for his traumatic trochanteric bursitis 
of the right hip, currently evaluated as 10 percent disabling 
under DC 5019, bursitis.  DC 5019 instructs that bursitis 
will be rated on limitation of motion of the affected part as 
degenerative arthritis under DC 5003.

During the February 2006 Travel Board hearing, the veteran 
generally indicated that his service-connected right knee and 
right hip disabilities had worsened.  Although not unduly 
remote, the last VA examination for the right hip was 
performed in July 2001.  The last VA examination for the 
right knee was performed in August 2002.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Based on the veteran's allegations and the elapsed 
time since previous VA examinations, the Board remands the 
right knee and right hip issues for a current VA examination 
in order to assess the nature and ascertain the current 
severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's VA 
medical records from the VAMC in 
Gainsville, and the VAOPC  in Daytona 
Beach and Viera.  All records, including 
outpatient treatment, any inpatient and 
surgical treatment, and x-ray reports, 
dated from December 2002 to the present 
should be secured.  The veteran is asked 
to assist, if possible, in obtaining these 
records.

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current left knee and back disorders, and 
to determine the nature and current 
severity of disability for his service-
connected right knee and right hip 
conditions.  The examiner should be (if 
possible) a physician who has not 
previously examined the veteran.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the examiner.  
The claims folder must be made available 
for review for the examination and the 
examination report must state whether such 
review was accomplished.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, the 
examiner is asked to provide a diagnosis 
for any left knee and back disorders 
present.  The examiner should also provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability) 
that any current left knee or back disorder 
was caused by or permanently worsened by 
the veteran's service-connected right knee 
disorder. 

With respect to the examination for the 
nature and current severity of his service-
connected right knee and right hip 
disorders, the examiner should discuss all 
impairments associated with these 
disabilities, including any arthritis with 
limitation of motion of the right knee, 
including all ranges of motion and all 
functional impairment due to pain, flare-
ups, weakness, incoordination, fatigability, 
or excessive use.  38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Specific to the 
right knee, the examiner should also 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation in the right knee.  If 
instability is present, the examiner should 
specifically state whether such instability 
is slight, moderate or severe.  If 
instability is not found, the examiner 
should clearly so state.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinions, the examination report should so 
state. 

3.  After completing any additional 
necessary development, the RO should 
readjudicate the secondary service 
connection and increased rating issues on 
appeal, considering any new evidence 
secured since the March 2004 statement of 
the case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.
   
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

